Citation Nr: 1118525	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-42 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Charleston, South Carolina


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses for treatment received on November 20, 2008, at the Hampton Regional Medical Center.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 administrative decision issued by the Charleston VAMC.



FINDINGS OF FACT

1.  The Veteran was enrolled in the VA health care system at the time the medical treatment was provided; she had received VA medical services within the preceding 24 months; she is financially liable for such treatment; and she had no coverage under a health plan contract for payment or reimbursement of the Hampton Regional Medical Center.

2.  Treatment was not authorized in advance by VA. 

3.  The condition for which the Veteran was treated on November 20, 2008, at the Hampton Regional Medical Center, was not service-connected, and she is not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728.

4.  The claim for payment or reimbursement of medical expenses incurred was filed within 90 days of the date the Veteran was discharged from the Hampton Regional Medical Center.

5.  All treatment received at the Hampton Regional Medical Center was for routine care, not a medical emergency of such nature that a prudent layperson would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health; further, a VA or other Federal facility/provider was feasibly available and an attempt to use a VA medical facility would not have been considered unreasonable by a prudent layperson at the time the Veteran first sought treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at the Hampton Regional Medical Center, in Varnville, South Carolina, on November 20, 2008, are not met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.53, 17.1000-17.1008 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the VAMC).  See Pelegrini, 18 Vet. App. at 112.  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, in the January 2009 decision letter, the VAMC notified the Veteran that it had denied payment of the medical expenses incurred, because it had been determined that the care and services were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  In a post-decision letter dated in August 2009, the VAMC also informed that Veteran that to substantiate her claim that she needed to provide evidence tending to show that a VA or other federal facility was not available and of what VA's responsibilities were.  Although this notice was incomplete and given after the initial denial, the Board finds that such defect in VA notice does not constitute prejudicial error because the evidence shows actual knowledge on the part of the Veteran as demonstrated in various statements.  In a January 2009 notice of disagreement (NOD), the Veteran noted that, according to the VAMC's letter her "claim was denied because it was not a medical emergency".  In her November 2009 VA Form 9, she stated that the VAMC's recorded message advised callers to call 911 or to go to the nearest ER and that she did that, indicating that it would not have been feasible for her to try to get to the Charleston VAMC, as the Hampton Regional Medical Center was 90 minutes away from the VAMC but only three minutes away from her residence.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Further, in the statement of the case issued in October 2009, the VAMC readjudicated the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal decided herein.  Any such error is deemed harmless and does not preclude appellate consideration of the issue on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Pertinent private and VA treatment records, VAMC administrative records and opinions, and various statements from the Veteran are associated with the record.  In light of the above, there is no indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the appeal.  

In sum, the Board also finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication and, therefore, the Board can adjudicate the claim decided herein based on the current record.  

II. Analysis

The Veteran is seeking payment of unauthorized medical expenses incurred for treatment at the Hampton Regional Medical Center on November 20, 2009 for a toothache/abscess.

There are two avenues for obtaining payment or reimbursement of the expenses of private medical care.  See 38 U.S.C.A. §§ 1725 and 1728.  Section 1728 provides for payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, but only under certain circumstances that are not met in this case, such as when the medical care is for a service-connected disability or when the Veteran is totally disabled due to service-connected disability.  

Under 38 U.S.C.A. § 1725, entitlement to payment or reimbursement for emergency care arises only where all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002; see also 38 U.S.C.A. § 1725.

If any one of the foregoing requirements is lacking, the benefit sought may not be granted.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

Under the statutory provisions, effective October 10, 2008, the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary (a) when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (b) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (c) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer.  See 38 U.S.C.A. § 1725(f)(1).

The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1725 or 38 C.F.R. § 17.1002.  However, the example given in 38 C.F.R. § 17.1002 is, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriated level of care was at a non-VA medical center.  This is not the case here.  Under the provisions of 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. § 17.53. 

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that a veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Based on the above and the evidence of record, the Board concludes that the Veteran's claim must be denied.  

In this case, the Veteran admits that prior authorization for payment of the medical services provided to her at the Hampton Regional Medical Center was not obtained.  In support, she claims that the recorded message at the VAMC advised callers to call 911 or to go to the nearest ER and that she did that, indicating that it would not have been feasible for her to try to get to Charleston VAMC, as the Hampton Regional Medical Center was 90 minutes away from the VAMC but only three minutes away from her residence.  However, the Veteran neglected to add that this recorded message indicates that, if the caller is calling about a life-threatening situation, then the caller should call 911 or go to the nearest ER.  

In essence, the Veteran contends that a prudent person who possesses average knowledge could reasonably expect that serious medical consequences could result from delay of treatment for her toothache/abscess; and, that an attempt to use the nearest VA facility, about 90 minutes' drive away, would not have been sound, wise, or practical.

In a December 2008 clinical review by a VA registered nurse, the VAMC determined: (1) that the Veteran was enrolled in the VA healthcare system; (2) that the Veteran had no other coverage to pay the bill in question; (3) that services were available at the VA; and, (4) that the treatment was for a non-emergent medical condition.  Moreover, the private medical services bill was submitted in 90 days.  The VAMC determined that the Veteran was ineligible for reimbursement because the services were rendered for a non-emergent medical condition.  Thus, the VAMC denied the claim for reimbursement in January 2009 that was submitted by the Hampton Regional Medical Center.  A copy of this determination was sent to the Veteran, who appealed the denial.  After a subsequent review in March 2009, the Chief of Dental Services at the VAMC also disapproved the claim.

Records received from the Hampton Regional Medical Center for the Veteran's treatment in the emergency department (ED) on November 20, 2008 reveal that the Veteran's chief complaint was a severe toothache after eating at 4 p.m. that day.  The Veteran was initially evaluated in the ED at 6:20 p.m. and released home at 6:31 p.m.  Dental pain and abscess were circled on the form.  The examining nurse noted that the Veteran had a prior medical history of hypertension, diabetes, Hepatitis C and a heart murmur.  Upon examination, the Veteran was alert and oriented to time, person and place and was in only mild distress.  Her skin was warm and dry and she appeared well nourished.  The Veteran could independently perform activities of daily living (ADLs) and was not in respiratory distress.  An examination of her mouth revealed widespread dental decay, a top right molar abscess, and a broken bottom left molar.  The Veteran reported that her toothache had started that day and that she could not afford medications or go to see the dentist.  She was advised to see the dentist somehow, as the Hampton Regional Medical Center ED did not do tooth extractions.  The Veteran was released home by the ED physician and told to rest that day, to increase fluid intake, to take all previous medications, and to have liquids only for the rest of the day, a soft diet the next day, and then to resume a normal diet.  Prescriptions were given for Ultram as needed for pain and for amoxicillin, an antibiotic, every 8 hours for 7 days.  The Veteran was advised to see a dentist within 7 days for a follow-up.  The record reveals that the Veteran's condition was not considered an emergency, urgent, or semi-urgent; instead "Routine" was circled.

On her VA Form 9, the Veteran indicated that she "faxed copy of [prescr]iption to the Red Team" at the VAMC the next day.  VA filled the prescriptions and gave her a referral to the dental clinic.  She also reported that her tooth was extracted by the Medical University of South Carolina (MUSC), on December 12, 2008.  The Veteran stated that, since she is a diabetic, she felt that immediate action was required and that to wait for a VA physician to see her would have been detrimental to her overall health, adding that she wanted to thank the VA doctor for her prompt attention to this matter.

VA medical records dated December 12, 2008 reflect that the Veteran was seen by a VA dentist for pain associated with "1 retained root and 19 decayed-perio involved tooth", placed on pain medications and antibiotics and referred to the MUSC for extraction.  Thus, the evidence shows that, contrary to the Veteran's earlier assertions, she was able to wait another three weeks before being seen by a VA dentist without detrimental effects to her overall health.
 
The Hampton Regional Medical Center, where the emergency care was provided, was located just minutes away from the Veteran's residence.  During her 11-minute evaluation, the private facility's nurse and physician indicated that the treatment was for routine care and that the Veteran was only in mild distress.  The Board acknowledges that the nearest VA medical facility is the Charleston VAMC, which an Internet map service shows is over 70 miles away and which the Veteran claims is about 90 minutes away from her residence.  Under the circumstances described above, the Board finds that a prudent layperson would have concluded that an attempt to use the Charleston VAMC, over 70 miles and about 90 minutes away, would have been sound, wise, or practical as the condition was non-emergent, caused only mild distress, and had only started that day.

Based on both the lay and medical evidence in this case, the Board concludes that the preponderance of the evidence is against a finding that the Veteran was seen in the ED at the Hampton Regional Medical Center for a condition that a prudent person who possesses average knowledge could reasonably expect that serious medical consequences could result from delay of treatment of her toothache/
abscess; and, that an attempt to use the nearest VA facility, about 90 minutes' drive away, would not have been sound, wise, or practical.  Moreover, a VA facility-the Charleston VAMC-was available for the Veteran to be seen on November 20, 2008-and this was where she eventually went for a follow-up three weeks later.  Thus, the Veteran has not met all the criteria under the statute and the regulation for entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, and the claim must be denied.  See Zimick, 11 Vet. App. at 49; 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.


ORDER

Entitlement to reimbursement of unauthorized medical expenses incurred at the Hampton Regional Medical Center on November 20, 2008, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


